i          i        i                                                                          i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00494-CV

                                        KING INDUSTRIES, INC.
                                              Appellants

                                                       v.

                                               Abel MEDINA,
                                                 Appellees

                        From the County Court at Law No. 7, Bexar County, Texas
                                    Trial Court Cause No. 346728
                                 Honorable Irene Rios, Judge Presiding1


                                            No. 04-09-00569-CV

                                   IN RE KING INDUSTRIES, INC.

                                     Original Mandamus Proceeding2

PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Rebecca Simmons, Justice
                   Marialyn Barnard, Justice




           1
               …
            The Honorable Monica Guerrero is the presiding judge of the County Court at Law No. 7, Bexar County,
Texas. However, the H onorable Irene Rios, presiding judge of the County Court at Law No. 10, signed the order
complained of.

         … This proceeding arises out of Cause No. 346728, styled Abel Medina v. King Industries, Inc., pending in
           2

the County Court at Law No. 7, Bexar County, Texas, the Honorable Monica Guerrero presiding. However, the
Honorable Irene Rios, presiding judge of the County Court at Law No. 10, signed the order complained of.
                                                      Consolidated 04-09-00494-CV & 04-09-00569-CV

Delivered and Filed: November 4, 2009

MOTION TO DISMISS GRANTED; APPEAL DISMISSED; PETITION FOR WRIT OF
MANDAMUS DISMISSED

       On August 11, 2009, appellant King Industries, Inc. filed an appeal and it was assigned

appellate cause number 04-09-00494-CV. On September 10, 2009, relator King Industries, Inc. filed

a petition for writ of mandamus and it was assigned cause number 04-09-00569-CV. Both cases

challenge the trial court’s July 23, 2009 order denying King Industries, Inc.’s motion to compel

arbitration. On October 19, 2009, King Industries, Inc. filed an agreed motion to dismiss the

consolidated appeal and petition for writ of mandamus because the parties entered into a written

settlement agreement. Accordingly, the motion to dismiss is GRANTED and the consolidated

appeal and petition for writ of mandamus are DISMISSED. See TEX . R. APP . P. 42.1(a)(1).



                                                           PER CURIAM




                                               -2-